DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,433,598 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are either anticipated by, or would have been obvious over, the reference claim(s).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in claims 1-21 of U.S. Patent No. 9,433,598 B2.  That is, claims 1-21 of U.S. Patent No. 9,433,598 B2 fall entirely within the scope of claims 33-52 or, in other words, claims 33-52 are anticipated by claims 1-21 of U.S. Patent No. 9,433,598 B2.
Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,123,984 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are either anticipated by, or would have been obvious over, the reference claim(s).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in claims 1-10 of U.S. Patent No. 10,123,984 B2.  That is, claims 1-10 of U.S. Patent No. 10,123,984 B2 fall entirely within the scope of claims 33-52 or, in other words, claims 33-52 are anticipated by claims 1-10 of U.S. Patent No. 10,123,984 B2.
Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,670,143 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 33-45 are anticipated by claims 1-2 of U.S. Patent No. 9,670,143 B2. Regarding claims 46-52, it is noted that claims 1-2 of U.S. Patent No. 9,670,143 B2 are drawn to a compound while claim 46 is drawn to a pharmaceutical composition and claims 47-52 are drawn to a method of treatment; however, it would have been obvious to one of ordinary skill in the art to employ the compound(s) of U.S. Patent No. 9,670,143 B2 in a manner explicitly disclosed in columns 1-3 which falls entirely within the scope of the instant claims.
Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,691,868 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to choose from a finite number of .
Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,150,500 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success to produce the instantly claimed compound(s).
Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9,982,052 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success to produce the instantly claimed compound(s).
Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,901,169 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success to produce the instantly claimed compound(s).
Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,744,104 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would .

Conclusion
Claims 33-52 are pending. Claims 33-52 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/